Citation Nr: 9912439	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating action in which 
the RO denied service connection for PTSD.


REMAND

The veteran and his representative contend, in essence, that 
PTSD should be service connected.  Service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, and credible supporting evidence that the 
claimed in-service stressor actually occurred, as well as a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304 (f) (1998); Cohen v. Brown, 10 Vet. App 128 
(1997).

Following a complete review of the claims folder, the Board 
finds that further development is warranted.  The service 
medical records are negative for complaints, treatment or 
diagnosis of PTSD during service.

The veteran's military occupational specialty in service was 
medical supply clerk.  The veteran's DD Form 214 does not 
reflect any awards or citations that would establish that the 
veteran engaged in combat with the enemy.  The veteran's 
service personnel records reflect that the veteran 
participated in an "unnamed campaign."

The RO sent the veteran a PTSD questionnaire requesting 
information about his alleged stressors.  The veteran's 
completed questionnaire was received at the RO in February 
1997.  The veteran reported the following stressors: 

(1)  He stated that, in January 1970, while assigned to the 
159th Transportation Battalion Headquarters at Cat Lai, he 
was guarding the main gate.  A Vietnamese woman reportedly 
came to the gate carrying a little girl about 12 years of age 
who had a bad head wound; the veteran stated that he called 
for a Medivac.  The veteran noted that he learned that the 
girl had been stabbed in the head by her father with a pair 
of scissors; she reportedly died before she was taken away.  

(2)  The veteran stated that, sometime at the end of November 
or the beginning of December 1970, he witnessed the brutal 
beating of a security guard at the enlisted men's club while 
he was attached to the 124th transportation company with the 
159th Transportation Battalion at Cat Lai.  The veteran 
indicated that the security guard was beaten by ten to 
fifteen African American and Latin American men in a racially 
charged incident.  The security guard reportedly sustained a 
broken jaw and various fractures about the face and ribs.  
The veteran stated that he had refused to identify any of the 
individuals at the time of the incident, fearing retaliation.  
He did not indicate that he did not know the names of the 
individuals involved in the incident. 

(3)  The veteran stated that, in March 1970, he was traveling 
on Hwy #1 going to Saigon and observed a funeral procession.  
He indicated that he watched as a Vietnamese man poured 
gasoline on himself and set himself on fire; the veteran 
indicated that he will never forget the smell of burning 
flesh. 

(4)  The veteran indicated that he was one of three men who 
would open the road from Cat Lai to Hwy #1 every morning at 6 
a.m.  His duties reportedly involved driving the 15-mile 
route as fast as possible back and forth to open the road so 
that trucks could deliver the ammunitions.  He stated that 
there were about four times during which they drew fire from 
the Vietnamese during these runs.  The veteran did not report 
specific dates or locations of these incidents.

The claims folder contains a current diagnosis of PTSD.  The 
veteran has been treated at the Charleston, South Carolina, 
VA Medical Center (VAMC) where he has been diagnosed as 
having PTSD.  The diagnosis of PTSD was not based on any 
stressors which have been verified.

The veteran has not been afforded a VA psychiatric 
examination.

The Board notes that the RO has not requested verification of 
any of the veteran's reported stressors from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  It 
is the opinion of the Board that the veteran has provided 
some specific information regarding at least one of his 
claimed stressors that may be subject to verification, 
specifically the incident at the enlisted men's club in Cat 
Lai.  With regard to these incidents, we are now governed by 
the holding of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
in Cohen.  On this basis, remand is warranted to attempt to 
verify these stressor(s).

In July 1998, the veteran submitted additional evidence, 
along with a waiver of RO review pursuant to the provisions 
of 38 C.F.R. § 20.1304 (1998).  Records received include a 
record of VA hospitalization from July 28 to July 31, 1997, 
for PTSD.

The veteran also submitted a copy of an award letter from the 
Social Security Administration dated in May 1998 which 
reflects that the veteran has been awarded disability 
benefits from the Social Security Administration.  The Court 
has held that in such instances, and with regard to the issue 
before the Board on appeal, the medical records underlying 
the award of Social Security disability benefits must be 
obtained and reviewed by VA.  Massors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Under these circumstances, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
ask him to identify with specificity the 
names and units of individuals involved 
in the reported stressful events which he 
maintains led to his PTSD.  Specifically, 
the veteran should be asked to provide 
specific information regarding the date, 
time, location and names of individuals 
involved in the incident in which one 
serviceman was beaten by several others, 
as reported by the veteran in his PTSD 
questionnaire that was received at the RO 
in February 1997.  The veteran is advised 
that this information is vitally 
necessary in order to attempt to verify 
the claimed stressful event and that he 
must be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.

2.  The RO should also ask the veteran 
whether he has received any treatment for 
PTSD since July 1997, the date of the 
most recent VA treatment records in the 
claims folder.  Based on his response, 
the RO should obtain a copy of the 
veteran's treatment records referable to 
PTSD from the identified source(s), and 
place them in the claims folder.

3.  The RO should also obtain a complete 
copy of the veteran's file with the 
Social Security Administration, including 
a copy the decision awarding disability 
benefits and a copy of all medical 
records associated with the veteran's 
application which supported the award of 
such benefits.

4.  The RO should forward a copy of all 
additional information received from the 
veteran regarding his claimed stressors, 
together with a copy of the DD Form 214 
and the veteran's service personnel 
records and all associated documents, to 
USASCRUR.  They should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressor(s).  

5.  If corroboration of the 
aforementioned stressor(s) is received, 
the RO should schedule  the veteran for 
an examination by a VA psychiatrist to 
determine the presence or absence of PTSD 
and, if present, whether it is related to 
one or more verified stressors in 
service.  The examiner must be instructed 
that only an event which has been 
corroborated may be considered for the 
purpose of determining whether exposure 
to such stressor in service has resulted 
in PTSD.  The examination report must 
indicate that a review of the claims 
folder was accomplished.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both he and his representative should be provided 
with a Supplemental Statement of the Case.  The veteran and 
his representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The veteran need take no 
action unless otherwise notified.  The purpose of this remand 
is to procure clarifying data and to comply with a precedent 
decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


